U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SB-2 (AMENDMENT NO. 7) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ROYAL SPRING WATER, INC. (Name of small business issuer in its charter) Nevada 2086 680606167 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) Alex Hazan 14553 Delano Street Suite 217 Van Nuys, California 91411 (818) 902-3690 (Address and telephone number of principal executive offices and principal place of business) Anslow & Jaclin, LLP 195 Route 9, Suite 204 Manalapan, NJ 07726 (732) 409-1212(Name, address and telephone number of agent for service) Approximate date of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o Table of Contents CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered (1) Amount to be registered Proposed maximum offering price per share Proposed maximum aggregate offering price (US$) Amount of registration fee(2) Common Stock to be offered for resale by selling stockholders 6,338,856 (2) $ .30 (3) $ 1,901,657 $ 58 Total Registration Fee 58 (1) An indeterminate number of additional shares of common stock shall be issuable pursuant to Rule 416 to prevent dilution resulting from stock splits, stock dividends or similar transactions and in such an event the number of shares registered shall automatically be increased to cover the additional shares in accordance with Rule 416 under the Securities Act. (2) Represents 4,838,856shares of our common stock that were issued to certain selling shareholders in April of 2005. In addition, includes 1,000,000 shares issuable to G. C. A. Strategic Investment Fund Limited on their conversion of the outstanding principal of the Company’s secured convertible note and 500,000 shares of common stock to be issued pursuant to warrants to purchase shares of Common Stock. Fee calculated in accordance with Rule 457(c) of the Securities Act. Estimated for the sole purpose of calculating the registration fee. Webased the fee calculation on the average of the last reported bid and ask price for our common stock on the pink sheets on September 25, 2007. (3) Fee calculated in accordance with Rule 457(c) of the Securities Act. Estimated for the sole purpose of calculating the registration fee. We have based the fee calculation on the last reported bid and ask price for our common stock on the pink sheets on September 25, 2007. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to Section 8(a), may determine. Table of Contents SUBJECT TO COMPLETION, DATEDSEPTEMBER 25, 2007 PROSPECTUS ROYAL SPRING WATER, INC. 6,338,856shares of Common Stock (par value $.001) Royal Spring Water, Inc., a Nevada corporation is registering 4,838,856shares of its common stock for sale by certain selling shareholders, par value $.001 per share under this prospectus as well as 1,000,000 shares issuable to G. C. A. Strategic Investment Fund Limited on their conversion of the outstanding principal of the Company’s secured convertible note and 500,000 shares of common stock to be issued pursuant to warrants to purchase shares of Common Stock. We will not receive any of the proceeds from the sale of the shares of common stock by our shareholders. There is presently no public market for these shares. The expenses of the offering will be paid by us. Bid and ask prices for our common stock are quoted, and the last sale is reported, on the “pink sheets” under the symbol "RSPG.PK." On September 25, 2007, the last bid price of the common stock as reported was $.30.Our common stock is not currently quoted on the OTCCB or any other national exchange and therefore, in accordance, the price of $0.30 is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTC Bulletin Board or any other national exchange at which time the shares may be sold at prevailing market prices or privately negotiated prices.We may reserve the right for resales at market prices or private negotiating prices, after the securities are quoted on the OTCBB or listed on an exchange. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Our business is subject to many risks and an investment in our common stock also involves a high degree of risk. You should purchase shares only if you can afford a complete loss of your investment. Please see “Risk Factors” beginning at page 7. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Information contained in this Prospectus is subject to completion or amendment. A registration statement relating to these securities has been filed with the Securities and Exchange Commission. These securities may not be sold nor may offers to buy be accepted prior to the time the registration statement becomes effective. This Prospectus shall not constitute an offer to sell or the solicitation of an offer to buy nor shall there be any sale of these securities in any State in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such State. The date of this Prospectus isSeptember 25, 2007 Table of Contents TABLE OF CONTENTS PART 1. INFORMATION REQURIED IN PROSPECTUS Page PROSPECTUS SUMMARY 5 SUMMARY FINANCIAL DATA 6 RISK FACTORS 7 USE OF PROCEEDS 10 DETERMINATION OF THE OFFERING PRICE 11 DIVIDEND POLICY 11 SELLING SHAREHOLDERS 11 PLAN OF DISTRIBUTION 14 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 14 SECURITY OWNERSHIP OF BENEFICIAL OWNERS AND MANAGEMENT 17 DESCRIPTION OF COMMON STOCK 17 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 18 INTEREST OF NAMED EXPERTS AND COUNSEL 18 DISCLOSURE OF SEC POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 19 DESCRIPTION OF BUSINESS 19 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND PLAN OF OPERATION 23 DESCRIPTION OF PROPERTY 28 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 30 MARKET VALUE FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 30 EXECUTIVE COMPENSATION 31 ADDITIONAL INFORMATION 33 Table of Contents PROSPECTUS SUMMARY The following summary highlights selected information contained in this prospectus. This summary does not contain all the information you should consider before investing in our securities. Before making an investment decision, you should read the entire prospectus carefully, including the “Risk Factors” section, the financial statements and the notes to the financial statements. Overview Easy.com, Inc. ("Easy") was incorporated under the laws of the State of Nevada on May 9, 2000. On June 30, 2005, Easy acquired 100% of the common stock of Royal Spring Water Inc., a Nevada corporation (“Us, We, Our, or the Company”). Royal Spring Water Inc. was incorporated on April 20, 2005. In April 2006, the Company filed Articles of Merger in Nevada and legally combined the entities of Easy.com and Royal Spring Water Inc. They concurrently changed the name of the surviving entity to Royal Spring Water Inc. The Company was established to extract, process, and bottle Artesian Well water. The Company’s plant is in Hereford Texas, which is also known as the “city without a tooth ache” due to its fluoride rich water. The Company has entered into a long-term lease agreement with T&E Consolidators LP for facilities and water rights, to enable the bottling of Artesian well water for a competitive price. The Company’s underground water source has existed for millions of years and is part of the “Ogallala Aquifer”, one of the country’s largest aquifers. The state-of-the-art facility in Hereford, Texas is where water is extracted from underground wells and then filtered and bottled through a complex filtration and bottling process. We also intend on entering into the alcohol rectifying and distribution sector in 2007. Risks relating to Our Business and Investing in Our Common Stock We are a development stage company and our business is subject to number of risks that you should consider carefully before making a decision to invest in our securities. In particular, you should be aware that our business is still in the development stage and we may not ever be able to successfully market our water products. If we are not successful, you may lose all or part of your investment in our common stock. Please carefully review the risks related to our business and our common stock which are described in more detail beginning on page 6 of this prospectus. Our Principal Offices Our current principal offices are located at 14553 Delano Street, Suite 217, Van Nuys, California 91411. Number of Shares being Offered This prospectus relates to the resale by certain stockholders named in this prospectus of up to 6,338,856 shares of our common stock in connection with the resale of: Up to 7,545,556 shares of our common stock, representing those shares of our common stocks that were issued to certain selling shareholders in April of 2005 and 1,000,000 shares 1,000,000 shares are issuable to G. C. A. Strategic Investment Fund Limited on their conversion of the outstanding principal of the Company’s secured convertible note and 500,000 shares of common stock are issuable pursuant to warrants to purchase shares of Common Stock. The offered shares were acquired by the selling stockholders in private placement transactions, which were exempt from the registration requirements of the Securities Act of 1933. The selling stockholders may sell the shares of common stock in the public market or through privately negotiated transactions or otherwise. The selling stockholders may sell these shares of common stock through ordinary brokerage transactions, directly to market makers or through any other means described in the section entitled “Plan of Distribution” on page14 of this Prospectus. 5 Table of Contents Number of Shares Outstanding There were 30,072,000 shares of our common stock issued and outstanding as of September 25, 2007. Use of proceeds We will not receive any of the proceeds from the sale of the shares of our common stock being offered for sale by the selling stockholders. We will incur all costs associated with this Registration Statement and prospectus. SUMMARY FINANCIAL DATA The following historical financial information should be read in conjunction with the section entitled “Management’s Discussion and Analysis or Plan of Operation” and our financial statements and the related notes included elsewhere in this prospectus. The historical results are not necessarily indicative of results to be expected for any future periods: Balance Sheet Data: As of May 31, 2007 As of August 31, 2006 As of August 31, 2005 Current assets 440,446 $ 350,831 $ 10,012 Total assets 4,237,737 4,119,723 3,347,446 Current liabilities 2,811,679 1,885,090 237,226 Long-term liabilities, less current portion 4,771,352 3,690,442 3,240,052 Stockholders’ deficit (3,345,294 ) (1,455,809 ) (129,832 ) Statements of Operations Data: Nine Months Ended May 31, Years Ended August 31, 2007 2006 2006 2005 Sales $ 89,909 $ - $ - $ - Gross profit 5,694 - - - Operating expenses 1,263,040 513,549 823,184 122,369 Loss from operations (1,257,346 ) (513,549 ) (823,184 ) (122,369 ) Net loss attributable to common stockholders (2,123,715 ) (984,424 ) (1,445,977 ) (175,537 ) Net loss per share, basic and diluted (0.07 ) (0.03 ) (0.05 ) (0.01 ) Weighted average shares used to compute net loss per share 30,072,000 30,072,000 30,072,000 30,072,000 6 Table of Contents RISK FACTORS We operate in a rapidly changing industry that involves numerous risks and uncertainties. The risks and uncertainties described below may not be the only ones we face. Other risks and uncertainties, including those that we do not currently consider material, may impair our business. If any of the risks discussed below actually occur, our business, financial condition, operating results or cash flows could be materially adversely affected. This could cause the trading price of our securities to decline, and you may lose all or part of your investment. Prospective investors should consider carefully the risk factors set out below. RISKS RELATED TO OUR BUSINESS Because we are a Development Stage Company with an Accumulated Deficit our Success may be Difficult to Achieve We are a development stage company subject to all of the risks and uncertainties of a new venture. The likelihood of our success must be considered in the light of the problems, expenses, difficulties, complications, and delays frequently encountered in connection with the development of a business and the competitive environment in which we operate. Unanticipated delays, expenses and other problems such as setbacks in research and development or product development and market acceptance are frequently encountered in connection with the expansion of a business. As a result of the fixed nature of many of our expenses, we may be unable to adjust spending in a timely manner to compensate for any unexpected delays in the development and marketing of our products or any capital raising or revenue shortfall. Any such delays or shortfalls will have an immediate adverse impact on our business, operations and financial condition. Our Financial Statements have been Prepared Assuming we will Continue as a Going Concern The financial statements as of and for the years ended August 31, 2006 and 2005, have been prepared assuming that we will continue as a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The carrying amounts of assets and liabilities presented in the financial statements do not purport to represent the realizable or settlement values if we are unable to continue as a going concern. We have suffered organizational losses and have limited working capital liquidity at August 31, 2006. As a result of these factors, our independent certified public accountants expressed substantial doubt about our ability to continue as a going concern in their August 31, 2006 and 2005 audit reports. We believe that our efforts to generate revenue will generate cash flows, although there can be no assurances that such efforts will be successful. We Operate in a HighlyCompetitive Industry Which Could Make Market Entry Difficult The bottled water industry is highly competitive. Many of the Company’s competitors have more experience in the U.S. bottled water market, have greater financial and management resources and have more established proprietary trademarks and distribution networks than we do. We currently compete with established national companies such as the Perrier Group of America, Inc. (whose brands include Arrowhead Mountain Spring Water, Poland Spring, Ozarka Spring Water, Great Bear, Deer Park, Ice Mountain and Zephyrhills Natural Spring Water) and Great Brands of Europe (whose brands include Evian, Natural Spring Water and Dannon Natural Spring Water), as well as numerous regional bottled water companies located in the United States and Canada. We compete not only with other bottled water producers, but also with producers of other beverages, including, but not limited to, soft drinks, coffee, juices, beer, liquor and wine. The bottled water industry also competes for the same consumer who may, when choosing to drink water, drink tap water or use a home filtration system to filter tap water for drinking. There can be no assurance that we can compete successfully in this market. 7 Table of Contents Our Success Depends on our Ability to Achieve and Manage Growth In order to achieve continued growth in our bottled water business, we must meet our strategic objectives of expanding our current capacity to produce high quality spring bottled water products, expanding our customer base, expanding our product line and adding new distribution channels. No assurance can be given as to the future growth in our business or as to our profitability. Further growth of the Company will require capital, employment and training of new personnel, expansion of facilities and expansion of management information systems. If the Company is unable to manage its growth effectively, the Company’s profitability and its ability to achieve its strategic objectives may likely be materially adversely affected. We Expect to have Fluctuations in Quarterly Operating Results Which Could Affect Our Revenues Our future revenues are expected to be subject to several factors which may result in fluctuations in our operating results. Our business is expected to be highly seasonal, with increased sales during warmer months. Inclement weather may negatively impact our business, particularly summers which are unusually cool or rainy. Fluctuations in retail prices and raw material prices may produce corresponding fluctuations in our profits. In addition, we expect to make significant investments from time to time in capital improvements to, among other things, increase capacity. Costs associated with such improvements may cause an immediate reduction in profit margins unless and until sales volume increases. Our product and packaging mix may change from time to time and, depending on certain factors, may negatively impact profit margins. We are subject to competitive pricing pressures which may affect its financial results. Due to all the foregoing factors, it is possible that in some future quarter or quarters, the Company’s operating results would likely be below the expectations of securities analysts and investors. In such event, the price of the Common Stock would likely be materially adversely affected. See “Management’s Discussion and Analysis or Plan of Operation.” Since we may have Limited Ability to Raise Prices, Our Profitability Could be Limited Due to the wide range of beverages available to consumers, including bottled water products, the Company has limited ability to raise prices for its products. From time to time, the Company may be affected by higher prices for raw materials including resin and corrugated boxes and transportation. We may be unable to pass such higher costs on to our customers and we generally would be unlikely to do so in connection with any future price increases. As a result, our future profitability may be adversely affected by future increases in raw material prices and transportation costs. We will have Potential for Product Liability Which Could Be Costly to Insure The bottling and distribution of bottled water products entails a risk of product liability, including liability due to the presence of contaminants in its products. We maintain insurance coverage against the risk of product liability and product recall. However, the amount of the insurance carried by the Company is limited, and the insurance is subject to certain exclusions and may or may not give us adequate loss protection. In addition to direct losses resulting from product liability and product recall, we may suffer adverse publicity and damage to our reputation in the event of contamination which could have a material adverse effect on sales and profitability. We will be Subject to Changes in Government Regulation Which May Affect our Operations Our operations are subject to numerous federal, state and local laws and regulations relating to its bottling operations, including the identity, quality, packaging and labeling of its bottled water. These laws and regulations and their interpretation and enforcement are subject to change. There can be no assurance that additional or more stringent requirements will not be imposed on our operations in the future. Failure to comply with such laws and regulations could result in fines against us. 8 Table of Contents We Do Not Expect to Pay Dividends for Some Time Which Could Result in no Return on Your Investment We have never declared or paid cash dividends on our Common Stock. We currently intend to retain our earnings, if any, to provide funds for the operation and expansion of our business and, therefore, do not anticipate declaring or paying cash dividends in the foreseeable future. Any payment of future dividends will be at the discretion of the Board of Directors and will depend upon, among other things, our earnings, financial condition, capital requirements, level of indebtedness, contractual restrictions with respect to the payment of dividends and other relevant factors of our operations. RISKS RELATED TO OUR COMMON STOCK Our Stock Price May Be Highly Volatile and Subject to Wide Fluctuations Due to Many Factors, Including a Substantial Market Overhang Which Could Affect the Value of Your Shares The market price of our common stock may be highly volatile and subject to wide fluctuations in response to quarterly variations in operating results, announcements of distribution agreements, or new affiliations or new products by us or our competitors, changes in financial estimates by securities analysts, lack of market acceptance of our products, or other events or factors, including the risk factors described herein. In addition, the stock market in general experiences significant price and volume fluctuations that are often unrelated to a company’s operating performance. As with any public company, we may be subject to securities class action litigation following periods of volatility in the market price of our securities which could result in substantial costs and a diversion of management’s attention and resources. Additionally, the sale of a substantial number of shares of common stock, or even the potential of sales, in the public market following this offering could deflate the market price for the common stock and make it more difficult for us to raise additional capital through the sale of our common stock. Your Investment May Have Limited Liquidity If an Active Trading Market Does Not Develop or Continue Which Could Make It Difficult to Sell Your Shares Your purchase of our common stock may not be a liquid investment because our securities trade on the Pink Sheets. You should consider carefully the limited liquidity of your investment before purchasing any shares of our common stock. We have no obligation to apply for quotation of our common stock on the NASDAQ Stock Market or for listing of our common stock on any national securities exchange. Factors such as our lack of earnings history, the absence of expectation of dividends in the near future, mean that there can be no assurance that an active and liquid market for our common stock will exist at any time, that a market can be sustained, or that investors in the common stock will be able to resell their shares. In addition, the free transferability of the common stock will depend on the securities laws of the various states in which it is proposed that a sale of the common stock be made. We will be subject to certain California Corporate laws Which Could Cause Operational Difficulty Section 2115 of the California General Corporation Law subjects certain foreign corporations doing business in California to various substantive provisions of the California General Corporation Law in the event that the average of its property, payroll and sales is more than 50% in California and more than one-half of its outstanding voting securities are held of record by persons residing in the State of California. Some of the substantive provisions include laws relating to annual election of directors, removal of directors without cause, removal of directors by court proceedings, indemnification of officers and directors, directors standard of care and liability of directors for unlawful distributions. The aforesaid Section does not apply to any corporation which, among other things, has outstanding securities designated as qualified for trading as a national market security on NASDAQ if such corporation has at least eight hundred holders of its equity securities as of the record date of its most recent annual meeting of shareholders. It is currently anticipated that we may be subject to Section 2115 of the California General Corporation Law which, in addition to other areas of the law, will subject us to Section 708 of the California General Corporation Law which mandates that shareholders have the right of cumulative voting at the election of directors. 9 Table of Contents Penny Stock Regulations May Make Buying and Selling our Shares More Difficult The Securities and Exchange Commission (“SEC”) regulations generally define “Penny Stock” to be any equity security that has a market price (as defined) less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions. For transactions covered by these rules, the broker dealer must make a delivery, prior to the transaction, of a disclosure schedule prepared by the SEC relating to the penny stock market. The broker dealer also must disclose the commissions payable to both the broker dealer and registered representative, current quotations for the securities, and, if the broker dealer is the sole market maker, the broker dealer must disclose this fact and the broker dealer’s presumed control over the market. Finally, monthly statements must be sent out disclosing recent price information for the penny stock held in the customer’s account and information on a limited market in penny stocks. Consequently, the “Penny Stock” rules may restrict the ability of broker dealers to sell our securities and may affect the ability of stockholders to sell our securities in the secondary market. FORWARD LOOKING STATEMENTS AND ASSOCIATED RISKS This prospectus contains certain forward-looking statements, including among others: (i) the projected time for commencing operations; (ii) anticipated trends in our financial condition and results of operations; (iii) our business strategy for our plan of operations and (iv) our ability to distinguish ourselves from our current and future competitors. These forward-looking statements are based largely on our current expectations and are subject to a number of risks and uncertainties. Actual results could differ materially from these forward-looking statements. In addition to other risks described elsewhere in this “Risk Factors” discussion, important factors to consider in evaluating such forward-looking statements include (i) changes to external competitive market factors or in our internal budgeting process which might impact trends in our results of operations; (ii) anticipated working capital or other cash requirements; (iii) changes in our business strategy or an inability to execute our strategy due to unanticipated changes in the industry in which we will operate; and (iv) various competitive factors that may prevent us from competing successfully in the marketplace. In light of these risks and uncertainties, many of which are described in greater detail elsewhere in this “Risk Factors” discussion, there can be no assurance that the events predicted in forward-looking statements contained in this prospectus will in fact transpire. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested herein. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. The safe harbor for forward-looking statements provided in the Private Securities Litigation Reform Act of 1995 does not apply to the offering made in this prospectus. IN ADDITION TO THE FOREGOING RISKS, BUSINESSES ARE OFTEN SUBJECT TO RISKS THAT ARE NOT FORESEEN OR FULLY APPRECIATED BY MANAGEMENT. POTENTIAL INVESTORS SHOULD KEEP IN MIND THAT OTHER MATERIAL RISKS COULD EXIST THAT HAVE NOT BEEN CONTEMPLATED OR THAT MAY ARISE. SECURITIES AND EXCHANGE COMMISSION’S PUBLIC REFERENCE Any member of the public may read and copy any materials filed by us with the Securities and Exchange Commission (hereafter “the SEC”). At the SEC’s Public Reference Room at treet N.E, Washington, D.C. 20549. Information on the operation of the Public Reference Room may be obtained by calling the SEC at 1-800 SEC-0330. The SEC maintains an Internet website (http://www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC. USE OF PROCEEDS The shares of common stock offered by this prospectus are being registered for the account of the selling stockholders named in this prospectus. As a result, all proceeds from the sales of the common stock will go to the selling stockholders and we will not receive any proceeds from the resale of the common stock by the selling stockholders. We will incur all costs associated with this Registration Statement and prospectus. 10 Table of Contents DETERMINATION OF OFFERING PRICE This prospectus covers the resale by the selling stockholders named in this prospectus of up to 6,338,856 shares of our common stock. The selling stockholders may offer to sell the shares of our common stock being offered in this prospectus at market prices based on the reported bid and ask price for our common stock on the pink sheets September 25, 2007. DIVIDEND POLICY We have not paid dividends and do not plan on paying dividends in the near future. Instead, we currently intend to retain any earnings for use in establishing and growing our business and, therefore, we do not anticipate paying cash dividends in the foreseeable future. SELLING SHAREHOLDERS An aggregate of 7,545,556 shares of common stock are being registered in this offering for the account of the selling shareholders.In addition, an additional 1,000,000 shares are being registered which are issuable to G. C. A. Strategic Investment Fund Limited on their conversion of the outstanding principal of the Company’s secured convertible note and 500,000 shares of common stock are being registered which are issuable pursuant to warrants to purchase shares of Common Stock. Subject to certain restrictions discussed below, the shares of common stock being registered for the account of the selling shareholders may be sold by the selling shareholders or their transferees commencing on the third business day after the Registration Statement has been declared effective. Sales of such shares of common stock by the selling shareholders or their transferees may depress the price of the common stock in any market that may develop for the common stock. The following table sets forth certain information with respect to persons for whom we are registering such shares of common stock for resale to the public. We will not receive any of the proceeds from the sale of such shares of common stock. None of the selling shareholders has had any position, office or material relationship with the Company. The shares of common stock being registered for the account of the selling shareholders are not being sold by the Company. None of the selling shareholders has any plan, arrangement, understanding, agreement, commitment or intention with us to sell their securities. The selling stockholders may offer and sell, from time to time, any or all of the common stock issued. Because the selling stockholders may offer all or only some portion of the 6,338,856 shares of common stock to be registered, no estimate can be given as to the amount or percentage of these shares of common stock that will be held by the selling stockholders upon termination of the offering. The following table sets forth certain information regarding the beneficial ownership of shares of common stock by the selling stockholders as of September 25, 2007, and the number of shares of common stock covered by this prospectus. Other than the relationships described below, none of the selling stockholders had or has any material relationship with us. None of the selling stockholders is a broker-dealer or an affiliate of a broker-dealer to our knowledge. 11 Table of Contents Name of Selling Stockholder and Position, Office or material Relationship with Royal Spring Water Common Shares Owned by the Selling Stockholder (2) Total Shares to be Registered Pursuant to this Offering Number of Shares Owned by Selling Stockholder After Offering and Percent of Total Issued and Outstanding # of Shares (1) % of Class Al Sapienza 1,489,428 1,489,428 0 0 Jay Ayeroff 290,000 290,000 0 0 Irit Freiman 1,489,428 1,489,428 0 0 Zas Investments (3) 1,498,000 1,498,000 0 0 Frank T. Salefski, Jr. 3,000 3,000 0 0 Michael B. Rogich 3,000 3,000 0 0 David S. Goldberg 3,000 3,000 0 0 Harry Aiken 3,000 3,000 0 0 Lon Overton 3,000 3,000 0 0 12 Table of Contents Name of Selling Stockholder and Position, Office or material Relationship with Royal Spring Water Common Shares Owned by the Selling Stockholder (2) Total Shares to be Registered Pursuant to this Offering Number of Shares Owned by Selling Stockholder After Offering and Percent of Total Issued and Outstanding # of Shares (1) % of Class David Yurkovitchk 3,000 3,000 0 0 Elizabeth E. Tisdale 3,000 3,000 0 0 Christina Pak 3,000 3,000 0 0 Harry Jack Mier 3,000 3,000 0 0 Robert M. Douglas 3,000 3,000 0 0 Edgar C. Knieriem 3,000 3,000 0 0 William Melchoire 3,000 3,000 0 0 Ann F. Hagerty 3,000 3,000 0 0 Edward Kupniki 3,000 3,000 0 0 Juan Jose Flores 3,000 3,000 0 0 Young Kwon 3,000 3,000 0 0 Andrew Amereihn 3,000 3,000 0 0 Dr. Cynthia Littlejohn 3,000 3,000 0 0 Rick Beaudrie 3,000 3,000 0 0 Vivian Carol McLaughlin 3,000 3,000 0 0 Paul Kustes 3,000 3,000 0 0 Mona T. Ali Yafi 3,000 3,000 0 0 Susan R. Beaudrie 3,000 3,000 0 0 Heather A. West 3,000 3,000 0 0 G. C. A. Strategic Investment Fund Limited (5) 1,500,000 1,500,000 0 0 Total 6,338,856 6,338,856 (4) (1) Assumes all of the shares of common stock offered are sold. Based on 30,072,000 shares of common stock issued and outstanding onSeptember 25, 2007. (2) Beneficial ownership is determined in accordance with SEC rules and generally includes voting or investment power with respect to securities. (3) Zas Investments is controlled by Howard Allwiel, who is an uncle of Harel Goldstein. (4) Except for G.C.A. Strategic Investment Fund Limited, all of the selling shareholders received their shares from Easy.com, Inc. on September 2, 2004. None of the selling shareholders have held any position as an officer, director during the past three years with the Company and there are no other material relationships that the selling shareholders have had during the past three years with the Company. (5) G.C.A. Strategic Investment Fund Limited is controlled by its Board of Directors, Joseph Kelly, John Whiley, Rod Forest, Lew Lester and Michael Brown.The number of shares of the common stock being registered represents 1,000,000 shares issuable to the selling security holders on their conversion of the outstanding principal of the Company’s secured convertible note issued on December 28, 2006 and due on December 28, 2008. The Company has also issued, to the purchaser of the convertible note, warrants to purchase shares of Common Stock equal to 500,000 shares of Common Stock (as defined herein) in the following increments: (i) 100,000 with a strike price of $2.00, (ii) 100,000 with a strike price of $3.00, (iii) 100,000 with a strike price of $4.00, (iv) 100,000 with a strike price of $4.50 and (v) 100,000 with a strike price of $5.00 expiring in five years on December 28, 2011. 13 Table of Contents PLAN OF DISTRIBUTION Our common stock is not currently quoted on the OTCCB or any other national exchange and in accordance with Rule 457 and therefore the price of $0.30 is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTC Bulletin Board or any other national exchange at which time the shares may be sold at prevailing market prices or privately negotiated prices.We may reserve the right for resales at market prices or private negotiating prices, after the securities are quoted on the OTCBB or listed on an exchange. Commissions and discounts paid in connection with the sale of shares by selling shareholders will be determined through negotiations between them and the broker-dealers through or to which the securities are to be sold and may vary, depending on the broker-dealers fee schedule, the size of the transaction and other factors. The separate costs of the Selling Shareholders will be borne by them. The Selling Shareholders and any broker-dealer or agent that participates with the selling shareholder in the sale of the shares by them may be deemed an “underwriter” within the meaning of the Securities Act, and any commissions or discounts received by them and any file reports and other information with the Commission. All such reports and other information may be inspected and copied at the Commission’s public reference facilities described above. The Commission maintains a web site that contains reports, proxy and information statements and other information regarding issuers that file electronically with the Commission. The address of their site is http://www.sec.gov. In addition, we intend to make available to its shareholders annual reports, including audited financial statements and such other reports as we may determine. Transfer Agent Fastcorp Trust Company is the transfer agent for the Company whose address is 4 King Street, Suite 1320, Toronto, Canada M5H1B6. Legal Proceedings In February of 2006, Sam Mizrahi, our former Chief Operating Officer filed a complaint against the Company, relating to his employment with Company. The complaint was filed in the Los Angeles Superior Court, Santa Monica Division and seeks unspecified damages alleging breach of contract, wrongful discharge, fraud and violation of labor law. The Company filed a cross complaint against this individual for fraud, misrepresentation and breach of fiduciary duty. We recently made an offer of settlement to plaintiff, which provided the plaintiff would retain the $50,000 in salary paid to him, and in return, plaintiff would return 300,720 shares of common stock that were issued to him at the time he entered into the alleged employment contract with the Company.Company reached a settlement agreement with the former COO Sam Mizrahi which involved a cash payment to Mr. Mizrahi of $1,700. Mr. Mizrahi shall return 250,000 that were given to him as part of his contract and will retain 35,000 shares. The contract is terminated.
